
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2


EMPLOYMENT AGREEMENT

        AGREEMENT, made and entered into as of the 15th day of February, 2005 by
and between Vertex Pharmaceuticals Incorporated, a Massachusetts corporation
(together with its successors and assigns, the "Company"), and Victor Hartmann
(the "Executive").

W IT N E S S E T H

        WHEREAS, the Company has offered to employ the Executive as the
Executive Vice President—Strategic and Corporate Development of the Company;

        WHEREAS, the Company and the Executive desire to enter into an
employment agreement, which shall set forth the terms of such employment (this
"Agreement"); and

        WHEREAS, the Executive desires to enter into this Agreement and to
accept such employment, subject to the terms and provisions of this Agreement.

        NOW, THEREFORE, in consideration of the promises and mutual covenants
contained herein and for other good and valuable consideration, the receipt of
which is mutually acknowledged, the Company and the Executive (each individually
a "Party", and together the "Parties") agree as follows:

1.DEFINITIONS.


        (a)   "Base Salary" shall mean the Executive's base salary in accordance
with Section 4 below.

        (b)   "Board" shall mean the Board of Directors of the Company.

        (c)   "Cause" shall mean (i) the Executive is convicted of a crime
involving moral turpitude, or (ii) the Executive commits a material breach of
any provision of this Agreement, or (iii) the Executive, in carrying out his
duties, acts or fails to act in a manner which is determined, in the sole
discretion of the Board, after written notice of any such act or failure to act
and a reasonable opportunity to cure the deficiency has been provided to the
Executive, to be (A) willful gross neglect or (B) willful gross misconduct
resulting, in either case, in material harm to the Company unless such act, or
failure to act, was believed by the Executive, in good faith, to be in the best
interests of the Company.

        (d)   a "Change of Control" shall be deemed to have occurred if either:

(i)any "person" or "group" as such terms are used in Sections 13(d) and 14(d)(2)
of the Securities Exchange Act of 1934 (the "Act"), becomes a beneficial owner,
as such term is used in Rule 13d-3 promulgated under the Act, of securities of
the Company representing more than 50% of the combined voting power of the
outstanding securities of the Company having the right to vote in the election
of directors (any such owner being herein referred to as an "Acquiring Person");

(ii)a majority of the Company's Board at any time during the Term of this
Agreement consists of individuals other than individuals nominated or approved
by a majority of the Disinterested Directors;

(iii)all or substantially all the business or assets of the Company are sold or
disposed of, or the Company or a Subsidiary of the Company combines with another
company pursuant to a merger, consolidation, or other similar transaction, other
than (1) a transaction solely for the purpose of reincorporating the company in
a different jurisdiction or recapitalizing or reclassifying the Company's stock,
or (2) a merger or consolidation in which the shareholders of the Company
immediately prior to such merger or consolidation continue to own at least a
majority of the outstanding voting securities of the Company or the surviving
entity immediately after the merger or consolidation.

        (e)   "Common Stock" shall mean the common stock of the Company.

--------------------------------------------------------------------------------




        (f)    "Competitive Activity" shall mean engagement directly or
indirectly, individually or through any corporation, partnership, joint venture,
trust, limited liability company or person, as an officer, director, employee,
agent, consultant, partner, proprietor, shareholder or otherwise, in any
business associated with the biopharmaceutical or pharmaceutical industry which,
in the sole discretion of the Company, is determined to compete with the
business of the Company, or any of its affiliates, at any place in which it, or
any such affiliate, is then conducting its business, or at any place where
products manufactured or sold by it, or any such affiliate, are offered for
sale, or any place in the United States or any possessions or protectorates
thereof, provided, however, that ownership of five percent (5%) or less of the
outstanding voting securities or equity interests of any company shall not in
itself be deemed to be competition with the Company.

        (g)   "Disability" or "Disabled" shall mean a disability as determined
under the Company's long-term disability plan or program in effect at the time
the disability first occurs, or if no such plan or program exists at the time of
disability, then a "disability" as defined under Internal Revenue Code ("Code")
Section 22(e)(3); provided that, for purposes of any arrangement subject to or
deemed subject to the provisions of Code Section 409A, the following definition
of "Disability" or "Disabled" shall apply: an individual is "Disabled" or has a
"Disability" if he or she is unable to engage in any substantial gainful
activity because of any medically determinable physical or mental impairment
which can be expected to result in death or last for a continuous period of no
less than 12 months. Alternatively, an individual is considered disabled if he
or she is, because of any medically determinable physical or mental impairment
which can be expected to result in death or last for a continuous period of at
least 12 months, receiving income replacement benefits for a period of not less
than three months under the Company's long-term disability plan.

        (h)   "Disinterested Director" shall mean any member of the Company's
Board (i) who is not an officer or employee of the Company or any of their
subsidiaries, (ii) who is not an Acquiring Person or an affiliate or associate
of an Acquiring Person or of any such affiliate or associate and (iii) who was a
member of the Company's Board prior to the date of this Agreement or was
recommended for election or elected by a majority of the Disinterested Directors
on the Company's Board at the time of such recommendation or election.

        (i)    "Effective Date" shall mean the first date written above.

        (j)    "Good Reason" shall mean that, without the Executive's consent,
one or more of the following events occurs during the term of this agreement,
and the Executive, of his own initiative, terminates his employment:

(i)The Executive is assigned to any material duties or responsibilities that are
inconsistent, in any significant respect, with the scope of duties and
responsibilities customarily associated with the Executive's position and office
as described in Section 3, provided that such reassignment of duties or
responsibilities is not for Cause, or due to Executive's Disability, and is not
at the Executive's request;

(ii)The Executive suffers a reduction in the authorities, duties, and
responsibilities customarily associated with his position and office as
described in Section 3 on the basis of which Executive makes a determination in
good faith that Executive can no longer carry out such position or office in the
manner contemplated at the time this Agreement was entered into, provided that
such reduction in the authorities, duties or responsibilities is not for Cause,
or due to Executive's Disability, and is not at the Executive's request;

(iii)The Executive's Base Salary is decreased;

(iv)The principal executive office of the Company, or the Executive's own office
location as assigned to him by the Company at the Effective Date is relocated to
a place thirty-five (35) or more miles away, without the Executive's agreement;
or

2

--------------------------------------------------------------------------------



(v)Failure of the Company's successor, in the event of a Change of Control, to
assume all obligations and liabilities of this Agreement; or

(vi)The Company shall materially breach any of the terms of this Agreement.


        (k)   "Pro-Rata Share of Restricted Stock" for any period shall mean,
for any grant of restricted stock as to which the Company's repurchase right
lapses ratably over a specified period (e.g. in equal annual increments over
four years), that number of shares as to which the Company's repurchase right
with respect to those shares would have lapsed if the Executive's employment by
the Company had continued for such period. For any other shares of restricted
stock, "Pro-Rata Share of Restricted Stock" shall mean, as to any shares of
restricted stock which were granted on the same date and as to which the
Company's repurchase right lapses on the same date, that portion of such shares
calculated by multiplying the number of shares by a fraction, the numerator of
which is the number of days that have passed since the date of grant, plus the
number of days in the period in question, and the denominator of which is the
total number of days from the date of the grant until the date (without regard
to any provisions for earlier vesting upon achievement of a specified goal) on
which the Company's repurchase right would lapse under the terms of the grant.

        (l)    "Severance Pay" shall mean an amount equal to the sum of the Base
Salary in effect on the date of termination of Executive's employment, plus the
amount of the Target Bonus for the Executive for the year in which the
Executive's employment is terminated, divided by twelve (12) (each of the 12
shares to constitute a "month's" Severance Pay); provided, however, that in the
event Executive terminates his employment for Good Reason based on a reduction
in Base Salary, then the Base Salary to be used in calculating Severance Pay
shall be the Base Salary in effect immediately prior to such reduction in Base
Salary.

        (m)  "Subsidiary" shall mean a corporation of which the Company owns 50%
or more of the combined voting power of the outstanding securities having the
right to vote in an election of directors, or any other business entity in which
the Company directly or indirectly has an ownership interest of 50% or more.

        (n)   "Target Bonus" shall mean a bonus for which the Executive is
eligible on an annual basis, at a level consistent with his title and
responsibilities, under the Company's bonus program then in effect and
applicable to the Company's senior executives generally, in such amount as may
be determined in the sole discretion of the Board.

2.TERM OF EMPLOYMENT.

        The Company hereby employs the Executive, and the Executive hereby
accepts such employment, commencing on the Effective Date and continuing until
termination in accordance with the terms of this Agreement. The period during
which the Executive is employed hereunder is referred to in this Agreement as
"term of employment" or the "term of the agreement".

3.POSITION, DUTIES AND RESPONSIBILITIES.

        On the Effective Date and continuing for the remainder of the term of
employment, the Executive shall be employed as the Executive Vice President,
Strategic & Corporate Development of the Company, and shall be responsible for
portfolio management of the Company's development-stage product portfolio and
for management of the Company's business and corporate development activities.
The Executive will be a member of the senior management team, which oversees
operations for the pharmaceutical business worldwide. The Executive shall
represent and serve the Company faithfully, conscientiously and to the best of
the Executive's ability and shall promote the interests, reputation and current
and long term plans, objectives and policies of the Company. The Executive shall
devote all of the Executive's time, attention, knowledge, energy and skills,
during normal working hours, and at such other times as the Executive's duties
may reasonably require, to the duties of the Executive's

3

--------------------------------------------------------------------------------




employment, provided, however, nothing set forth herein shall prohibit the
Executive from engaging in other activities to the extent such activities do not
impair the ability of the Executive to perform his duties and obligations under
this Agreement, nor are contrary to the interests, reputation, current and long
term plans, objectives and policies of the Company. The Executive, in carrying
out his duties under this Agreement, shall report to the President of the
Company.

4.BASE SALARY.

        The Executive's initial annualized Base Salary shall be $429,000,
payable in accordance with the regular payroll practices of the Company. The
Base Salary shall be reviewed no less frequently than annually, and any increase
thereto (which shall thereafter be deemed the Executive's Base Salary) shall be
solely within the discretion of the Board.

5.TARGET BONUS/INCENTIVE COMPENSATION PROGRAM.

        (a)   Target Bonus Program: The Executive shall participate in the
Company's Target Bonus program (and other incentive compensation programs)
applicable to the Company's senior executives, as any such programs are
established and modified from time to time by the Board in its sole discretion,
and in accordance with the terms of such program.

        (b)   Sign-On Cash Bonus: The Executive shall receive a sign-on cash
bonus in the amount of $150,000 payable (with appropriate deductions as required
by law) to the Executive at the first regular pay date applicable to the
Executive after the Effective Date. In the event the Executive terminates this
Agreement without "Good Reason" during the period commencing on the Effective
Date and ending on the first anniversary of the Effective Date, the Executive
shall repay the sign-on cash bonus to the Company within thirty (30) days of
such termination.

        (c)   Sign-On Stock Option Grant: The Executive shall be granted a stock
option under the Company's existing stock option plan to purchase 150,000 shares
of the Company's common stock at a price equal to the Fair Market Value of
Vertex's shares, as defined in the Company's 1996 Stock and Option Plan, on the
Effective Date. The option will vest and become exercisable as to equal numbers
of shares of stock quarterly in arrears over the five (5) year period commencing
on the Effective Date, and as otherwise specified herein and in the Company's
stock option plan, and shall be subject to the other terms and conditions
specified in a separate grant agreement.

        (d)   Sign-On Restricted Stock Grant: The Executive will purchase, in
accordance with the terms of a Restricted Stock Agreement executed and delivered
to the Company by the Executive on the Effective Date, 70,000 shares of the
Company's Common Stock, at a purchase price per share of $0.01. The Company will
retain the right to repurchase these shares at $.01 per share purchase price
should the Executive cease to be employed by the Company either voluntarily or
through "for cause" termination, but this repurchase right will lapse, as to
20,000 shares of the stock, on the first anniversary of the Effective Date, and
as to 25,000 shares of the stock on the third anniversary of the Effective Date.
The repurchase right will lapse as to the remaining 25,000 shares of the stock
at the earlier of the fifth anniversary of the Effective Date, or achievement of
Company Profitability (as defined in the Restricted Stock Agreement) for four
consecutive financial quarters, all as set forth in the Restricted Stock
Agreement.

6.LONG-TERM INCENTIVE COMPENSATION PROGRAMS.

        During the term of employment, the Executive shall be eligible to
participate in the Company's long-term incentive compensation programs
applicable to the Company's senior executives, as such programs may be
established and modified from time to time by the Board in its sole discretion.

4

--------------------------------------------------------------------------------




7.EMPLOYEE BENEFIT PROGRAMS.

        During the term of employment, the Executive shall be entitled to
participate in all employee welfare and pension benefit plans, programs and/or
arrangements offered by the Company from time to time to its senior executives,
to the same extent and on the same terms applicable to other senior executives.

8.REIMBURSEMENT OF BUSINESS EXPENSES.

        During the term of employment, the Executive is authorized to incur
reasonable business expenses in carrying out his duties and responsibilities
under this Agreement, and the Company shall reimburse him for all such
reasonable business expenses reasonably incurred in connection with carrying out
the business of the Company, subject to documentation in accordance with the
Company's policy.

9.RELOCATION REIMBURSEMENT:

        The Executive will be promptly reimbursed for out-of-pocket expenses
reasonably and necessarily incurred by him from the commencement date of his
employment through July 01, 2005 in connection with the following items:

•Temporary housing for the Executive in the greater Boston metropolitan area
reasonably acceptable to the Executive and the Company, pending a permanent move
to Boston.

•Travel expenses associated with commuting from time to time, to and from the
Executive's current home in France, prior to the Executive's permanent move to
the Boston area, but no more than one round-trip per month.

•One-time moving and transportation costs associated with the relocation of the
Executive's household goods (the "Relocation Cost") to the Boston metropolitan
area. The Company will continue to make Relocation Cost reimbursement available
after July 01, 2005 (but in any event no longer than one year after the
Effective Date) in the event the Executive is engaged beyond that time in actual
and substantial efforts to relocate his household to the Boston metropolitan
area (for example, in the event that the purchase of the Executive's Boston-area
home is delayed by the seller beyond July 01, 2005).

•Such other relocation benefits as described in the Company's Relocation Policy
previously delivered to the Executive, to the extent not inconsistent with the
provisions of this Agreement.

        All reimbursement amounts will be "grossed up" as necessary to provide
the Executive with the expense benefit on a post-tax basis.

        In the event the Executive voluntarily terminates his employment or if
his employment is terminated by the Company for Cause during the twelve-month
period following the Effective Date, the Executive will be required to repay the
aggregate relocation benefit provided to him by the Company within thirty
(30) days of the termination date. Termination of employment for Good Reason (as
defined below), or death or for disability or as a result of a Change of Control
(as defined below) shall be deemed an involuntary termination.

10.VACATION.

        During the term of employment, the Executive shall be entitled to paid
vacation days each calendar year in accordance with the Company's vacation
policy then in effect, but in any event he shall be entitled to not less than
four weeks paid vacation per year.

11.TERMINATION OF EMPLOYMENT.


        (a)   Termination Due to Death or Disability. In the event Executive's
employment is terminated due to Executive's death or Disability, the term of
employment shall end as of the date of the

5

--------------------------------------------------------------------------------



Executive's death or termination of employment due to Disability, and Executive,
his estate and/or beneficiaries, as the case may be, shall be entitled to the
following:

(i)Base Salary earned by Executive but not paid through the date of termination
under this Section 11(a);

(ii)all long-term incentive compensation awards earned by Executive but not paid
prior to the date of termination under this Section 11(a);

(iii)a pro rata Target Bonus award for the year in which termination under this
Section 11(a) occurs as determined in its sole discretion by the Board of
Directors;

(iv)all stock options held by the Executive as of the date of termination under
this Section 11(a) that are not exercisable as of that date shall be deemed to
have been held by the Executive for an additional 12 months, for purposes of
vesting and exercise rights, and any stock options which are deemed exercisable
as a result thereof shall remain exercisable as provided in
Section 11(a)(v) below;

(v)all exercisable stock options held by the Executive as of the date of
termination under this Section 11(a) shall remain exercisable until the earlier
of (1) the end of the 1-year period following the date of termination, or
(2) the date the option would otherwise expire;

(vi)any amounts earned, accrued or owing to the Executive but not yet paid under
Sections 6, 7, 8, or 9 above, and in the event of termination due to Disability,
benefits due to Executive under the Company's then-current disability program;

(vii)six months of Severance Pay, commencing on the first day of the month
following the month in which termination under this Section 11(A) occurred; and

(viii)the Company's repurchase right with respect to shares of restricted stock
held by the Executive shall lapse with respect to the Pro-Rata Share of
Restricted Stock. The "period" referenced in the first sentence of the
definition of "Pro-Rata Share of Restricted Stock," and the "period in question"
referenced in the second sentence of that definition shall be 12 months.

        (b)   Termination by the Company for Cause; or Termination by the
Executive without Good Reason. In the event the Company terminates the
Executive's employment for Cause, or if Executive terminates his employment
without Good Reason, the term of employment shall end as of the date specified
below, and the Executive shall be entitled to the following:

(i)Base Salary earned by Executive but not paid through the date of termination
of Executive's employment under this Section 11(b);

(ii)any amounts earned, accrued or owing to the Executive but not yet paid under
Sections 6, 7, 8, or 9 above; and

(iii)a pro rata Target Bonus award for the year in which termination under this
Section 11(b) occurs, as determined in its sole discretion by the Board of
Directors.

        Termination by Company for Cause shall be effective as of the date
noticed by the Company. Termination by Executive without Good Reason shall be
effective upon 90 days' prior written notice to the Company, and shall not be
deemed a breach of this Agreement.

        In the event of termination by Executive without Good Reason, the
Company may elect to waive the period of notice, or any portion thereof, and, if
the Company so elects, the Company will pay the Executive his Base Salary for
the notice period or for any remaining portion thereof.

6

--------------------------------------------------------------------------------




        (c)   Termination by the Company Without Cause; or Termination by the
Executive for Good Reason. If the Executive's employment is terminated by the
Company without Cause (other than due to death or Disability), or is terminated
by the Executive for Good Reason, the Executive shall be entitled to the
following:

(i)Base Salary earned by Executive but not paid through the date of termination
of Executive's employment under this Section 11(c);

(ii)all long-term incentive compensation awards earned by Executive but not paid
prior to the date of termination of Executive's employment under this
Section 11(c);

(iii)Twelve months of Severance Pay, commencing on the first day of the month
following the month during which the Executive's employment is terminated under
this Section 11(c); provided, however, that if the Executive dies while
receiving benefits under this Section, all payments shall immediately cease, but
in no event shall the Executive or his estate or beneficiaries receive less than
a total of six months of Severance Pay.

(iv)a pro rata Target Bonus award for the year in which the termination of the
Executive's employment occurs under this Section 11(c), as determined in its
sole discretion by the Board of Directors;

(v)all exercisable stock options held by the Executive as of the date of the
termination of his employment under this Section 11(c) shall remain exercisable
until the earlier of (1) the end of the one-year period following the date of
the termination of his employment or (2) the date the stock option would
otherwise expire;

(vi)all stock options held by the Executive as of the date of termination under
this Section 11(c) that are not exercisable as of that date shall be deemed to
have been held by the Executive for an additional 18 months, for purposes of
vesting and exercise rights, and any stock options which become exercisable as a
result thereof shall remain exercisable as provided in Section 11(c)(v) above;

(vii)any amounts earned, accrued or owing to the Executive but not yet paid
under Sections 6, 7, 8, or 9 above;

(viii)continued participation, as if the Executive were still an employee, in
the Company's medical, dental, hospitalization and life insurance plans in which
Executive participated on the date of termination of employment under this
Section 11(c), until the earlier of:

        (A)  the end of the period during which Severance Pay is payable under
Section 11(D)(iii) above; or

        (B)  the date, or dates, the Executive receives equivalent coverage and
benefits under the plans, programs and/or arrangements of a subsequent employer
(such coverage and benefits to be determined on a coverage-by-coverage or
benefit-by-benefit basis);

provided, however, that:

        (C)  if the Executive is (i) precluded from continuing his participation
in medical, dental, hospitalization and life insurance plans as provided in
Section 11(c)(viii) because Executive is not an employee of the Company, and
(ii) not receiving equivalent coverage and benefits through a subsequent
employer, Executive shall be provided with the after-tax economic equivalent of
the benefits provided under the plan, program or arrangement in which Executive
is unable to participate for the period specified in Section 11(c)(viii). The
economic equivalent of any benefit foregone shall be deemed to be the lowest
cost that would be incurred by the Executive in obtaining an equivalent

7

--------------------------------------------------------------------------------



benefit himself on an individual basis. Payment of such after tax economic
equivalent shall be made quarterly in advance; and

(ix)the Company's repurchase right with respect to shares of restricted stock
held by the Executive shall lapse with respect to the Pro-Rata Share of
Restricted Stock. The "period" referenced in the first sentence of the
definition of "Pro-Rata Share of Restricted Stock," and the "period in question"
referenced in the second sentence of that definition shall be 18 months.

        Notwithstanding anything to the contrary in this Section 11, the terms
of any Option Agreement or Restricted Stock Agreement shall govern the
acceleration, if any, of vesting or lapsing of the Company's repurchase rights,
as applicable, except to the extent that the terms of this Employment Agreement
are more favorable to the Executive. To the extent any of the payments provided
in this Section 11 are deemed to constitute nonqualified deferred compensation
for purposes of Internal Revenue Code Section 409A, payment of any portion
thereof that otherwise would be paid to the Executive prior to the date that is
six months after the date on which the Executive's employment is terminated
under this Section 11 (the "Deferred Payment Date") shall be paid to the
Executive on the Deferred Payment Date.

12.MITIGATION.

        In the event of any termination of this Agreement, Company is hereby
authorized to offset against any Severance Pay due the Executive during the
period for which Severance Pay is due under Section 11 any remuneration earned
by the Executive during that period and attributable to any subsequent
employment or engagement that the Executive may obtain. Executive shall provide
Company written notice of subsequent employment or engagement no later than five
(5) business days after commencement by Executive of such employment or
engagement.

13.CONFIDENTIALITY; ASSIGNMENT OF RIGHTS.

        (a)   During the term of employment and thereafter, the Executive shall
not disclose to anyone or make use of any trade secret or proprietary or
confidential information of the Company, including such trade secret or
proprietary or confidential information of any customer of the company or other
entity that has provided such information to the Company, which Executive
acquires during the term of employment, including but not limited to records
kept in the ordinary course of business, except (i) as such disclosure or use
may be required or appropriate in connection with his work as an employee of the
Company, (ii) when required to do so by a court of law, by any governmental
agency having supervisory authority over the business of the Company or by any
administrative or legislative body (including a committee thereof) with apparent
jurisdiction to order him to divulge, disclose or make accessible such
information, or (iii) as to such confidential information that becomes generally
known to the public or trade without violation of this Section 13(a).

        (b)   The Executive hereby sells, assigns and transfers to the Company
all of his right, title and interest in and to all inventions, discoveries,
improvements and copyrightable subject matter (the "rights") which during the
term of employment are made or conceived by him, alone or with others, and which
are within or arise out of any general field of the Company's business or arise
out of any work Executive performs or information Executive receives regarding
the business of the Company while employed by the Company. The Executive shall
fully disclose to the Company as promptly as available all information known or
possessed by him concerning the rights referred to in the preceding sentence,
and upon request by the Company and without any further remuneration in any form
to him by the Company, but at the expense of the Company, execute all
applications for patents and for copyright registration, assignments thereof and
other instruments and do all things which the Company may deem necessary to vest
and maintain in it the entire right, title and interest in and to all such
rights.

8

--------------------------------------------------------------------------------



14.NONCOMPETITION; NONSOLICITATION.

        (a)   Notwithstanding any of the provisions herein to the contrary, in
the event that the Executive's employment with the Company is terminated for any
reason other than due to Executive's death or termination by Executive for Good
Reason, the Executive shall not engage in Competitive Activity for a period not
to exceed the lesser of 12 months from the date of termination under such
applicable provision listed above or the maximum length of time allowed under
then current Massachusetts law. The Company may, at its election, waive its
rights of enforcement under this Section 14(a).

        (b)   The Parties acknowledge that in the event of a breach or
threatened breach of Sections 13 or 14(a), the Company shall not have an
adequate remedy at law. Accordingly, in the event of any breach or threatened
breach of Sections 13 or 14(a), the Company shall be entitled to such equitable
and injunctive relief as may be available to restrain the Executive and any
business, firm, partnership, individual, corporation or entity participating in
the breach or threatened breach from the violation of the provisions of Sections
13 or 14(a) above. Nothing in this Agreement shall be construed as prohibiting
the Company from pursuing any other remedies available at law or in equity for
breach or threatened breach of Sections 13 or 14(a) including the recovery of
damages.

15.ASSIGNABILITY; BINDING NATURE.

        This Agreement shall be binding upon and inure to the benefit of the
Parties and their respective successors, heirs (in the case of the Executive)
and assigns. No rights or obligations of the Company under this Agreement may be
assigned or transferred by the Company except that such rights or obligations
may be assigned or transferred pursuant to a merger or consolidation in which
the Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of the Company; provided, however, that the
assignee or transferee is the successor to all or substantially all of the
assets of the Company and such assignee or transferee assumes the liabilities,
obligations and duties of the Company, as contained in this Agreement, either
contractually or as a matter of law.

16.REPRESENTATIONS.

        The Company represents and warrants that it is fully authorized and
empowered to enter into this Agreement and that the performance of its
obligations under this Agreement will not violate any agreement between it and
any other person, firm or organization. The Executive represents and warrants
that no agreement exists between him and any other person, firm or organization
that would be violated by the performance of his obligations under this
Agreement.

17.ENTIRE AGREEMENT.

        This Agreement contains the entire understanding and agreement between
the Parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the Parties with respect thereto.

18.AMENDMENT OR WAIVER.

        No provision in this Agreement may be amended unless such amendment is
agreed to in writing and signed by the Executive and an authorized officer of
the Company. No waiver by either Party of any breach by the other Party of any
condition or provision contained in this Agreement to be performed by such other
Party shall be deemed a waiver of a similar or dissimilar condition or provision
at the same or any prior or subsequent time. Any waiver must be in writing and
signed by the Executive or an authorized officer of the Company, as the case may
be.

9

--------------------------------------------------------------------------------




19.SEVERABILITY.

        In the event that any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, in whole or in part,
the remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.

20.SURVIVORSHIP.

        The respective rights and obligations of the Parties hereunder shall
survive any termination of the Executive's employment to the extent necessary to
the intended preservation of such rights and obligations.

21.BENEFICIARIES/REFERENCES.

        The Executive shall be entitled, to the extent permitted under any
applicable law, to select and change a beneficiary or beneficiaries to receive
any compensation or benefit payable hereunder following the Executive's death by
giving the Company written notice thereof. In the event of the Executive's death
or a judicial determination of his incompetence, reference in this Agreement to
the Executive shall be deemed, where appropriate, to refer to his beneficiary,
estate or other legal representative.

22.GOVERNING LAW/JURISDICTION.

        This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the Commonwealth of Massachusetts without reference
to principles of conflict of laws.

23.RESOLUTION OF DISPUTES.


        Any disputes arising under or in connection with this Agreement may, at
the election of the Executive or the Company, be resolved by binding
arbitration, to be held in Massachusetts in accordance with the Rules and
Procedures of the American Arbitration Association. If arbitration is elected,
the Executive and the Company shall mutually select the arbitrator. If the
Executive and the Company cannot agree on the selection of an arbitrator, each
Party shall select an arbitrator and the two arbitrators shall select a third
arbitrator, and the three arbitrators shall form an arbitration panel which
shall resolve the dispute by majority vote. Judgment upon the award rendered by
the arbitrator or arbitrators may be entered in any court having jurisdiction
thereof. Costs of the arbitrator or arbitrators and other similar costs in
connection with an arbitration shall be shared equally by the Parties; all other
costs, such as attorneys' fees incurred by each Party, shall be borne by the
Party incurring such costs.

24.NOTICES.

        All notices which are required or permitted hereunder shall be in
writing and sufficient if delivered personally, sent by facsimile (and promptly
confirmed by personal delivery, registered or certified mail

10

--------------------------------------------------------------------------------




or overnight courier), sent by nationally-recognized overnight courier or sent
by registered or certified mail, postage prepaid, addressed as follows:

If to the Company:   Vertex Pharmaceuticals Incorporated
130 Waverly Street
Cambridge, MA 02139-4242
Attn: Chairman of the Board
with copies to:
General Counsel
Vice President of Human Resources
If to the Executive:
 
Victor Hartmann
at his home address then listed in
the Company's payroll records

        Any such notice shall be deemed to have been given: (a) when delivered
if personally delivered or sent by facsimile on a business day; (b) on the
business day after dispatch if sent by nationally-recognized overnight courier;
and/or (c) on the fifth business day following the date of mailing if sent by
mail.

25.HEADINGS.

        The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

26.COUNTERPARTS.

        This Agreement may be executed in two or more counterparts.

27.SPECIAL AMENDMENT.

        It is the intention of the Company and the Executive that this Agreement
and the payments provided for herein meet the requirements of Internal Revenue
Code Section 409A, to the extent applicable to the Agreement and such payments.
Recognizing such intent and the lack of guidance currently available under
Section 409A, the Company and the Executive agree to cooperate in good faith in
preparing and executing, at such time as sufficient guidance is available under
Section 409A and from time to time thereafter, such amendments to this Agreement
as the Executive may reasonably request solely for the purpose of assuring that
this Agreement and the payments provided hereunder meet the requirements of
Section 409A.

11

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first written above.

    Vertex Pharmaceuticals Incorporated
 
 
/s/  JOSHUA S. BOGER      

--------------------------------------------------------------------------------

Joshua S. Boger
Chairman & Chief Executive Officer
 
 
Executive
 
 
/s/  VICTOR HARTMANN      

--------------------------------------------------------------------------------

Victor Hartmann

12

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2

